Exhibit 10.1
THIRD AMENDMENT TO
RESTRICTED SHARE AGREEMENT
          THIS THIRD AMENDMENT TO RESTRICTED SHARE AGREEMENT (this “Amendment”)
is entered into by and between Paragon Real Estate Equity and Investment Trust,
a Maryland real estate investment trust (the “Trust”), and ________________ (the
“Trustee”), as of September 28, 2010 (the “Effective Date”).
          WHEREAS, the Trust and the Trustee are parties to that certain
Restricted Share Agreement dated September 29, 2006 (the “Original Agreement”);
          WHEREAS, under the Original Agreement, the Trust agreed to issue to
the Trustee, and the Trustee agreed to receive 12,500 restricted shares of the
Trust’s Class C Convertible Preferred Shares (the “Restricted Shares”) in
exchange for the Trustee’s services as a trustee of the Trust for a prescribed
period of time;
          WHEREAS, the Restricted Shares are subject to forfeiture and
restricted from being transferred by the Trustee until the completion of a
prescribed vesting schedule;
          WHEREAS, as of the Effective Date the Restricted Shares are nonvested,
subject to substantial risk of forfeiture and nontransferable;
          WHEREAS, the Trustee and the Trust have agreed to amend the Original
Agreement to extend the period for which the Trustee shall provide services as a
trustee of the Trust and to postpone the vesting of the Restricted Shares until
the completion of that extended period;
          WHEREAS, the Board of Trustees of the Trust has determined that the
provisions of this Amendment, including the extension of the period for which
the Trustee shall serve as a trustee of the Trust and the postponement of the
vesting of the Restricted Shares, are in the best interest of the Trust.
               NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto agree to amend the Original Agreement as follows:
               1.     Defined Terms. Capitalized words and phrases not otherwise
defined herein shall have the meanings set forth in the Original Agreement.
               2.     Extension of Period of Services. Section 1 of the Original
Agreement is hereby amended and restated in its entirety as follows:
“1) GRANTING OF RESTRICTED SHARES. The Trust will issue to the Trustee a total
of 12,500 restricted shares of the Trust’s Class C Convertible Preferred Shares
(“Restricted Shares”) for his services as a trustee of the Trust for the period
beginning as of the date of this Agreement through September 29, 2011.”

1



--------------------------------------------------------------------------------



 



               3.     Extension of Period of Restrictions on Transferability.
The third sentence of Section 2 of the Original Agreement is hereby amended and
restated in its entirety as follows:
“However, the holder of any Restricted Shares may not otherwise transfer, sell,
assign or dispose of any of the Restricted Shares until they have vested as
provided for in this Agreement; provided however, that notwithstanding whether
or not some or all of the Restricted Shares have vested as provided for in this
Agreement, the holder of any Restricted Shares may not transfer or sell any of
the Restricted Shares until the fifth anniversary of the date of this
Agreement.”
               4.     Extension of Vesting Period. The first sentence of
Section 3 of the Original Agreement is hereby amended and restated in its
entirety as follows:
          “The Restricted Shares will vest upon the latest to occur of:

  (i)   a public offering by the Trust sufficient to liquidate the Restricted
Shares;     (ii)   an exchange of the Trust’s existing shares for new shares,
and     (iii)   September 29, 2011.”

               5.     Extension of Forfeiture Period. The last sentence of
Section 3 is hereby amended and restated in its entirety as follows:
“The holder of the Restricted Shares will automatically and without notice be
forfeited and cease to have any right, title or interest to any of the
Restricted Shares that remain subject to forfeiture immediately if the Trustee
resigns from being a member of the Board of Trustees of the Trust prior to
September 29, 2011.”
               6.     Terms of Original Agreement Ratified and Confirmed. Except
as expressly modified, amended or supplemented by this Amendment, all terms,
covenants and conditions of the Original Agreement remain unchanged and in full
force and effect. The parties hereto hereby acknowledge that all of the terms,
covenants and conditions of the Original Agreement, as hereby modified, amended
or supplemented by this Amendment, are hereby ratified and confirmed and shall
continue to be and remain in full force and effect throughout the remainder of
the term of the Original Agreement, and that the Original Agreement and this
Amendment shall be read and interpreted as if it was one agreement.
               7.     Conflict. In the event of a conflict between the terms and
conditions of this Amendment and the terms and conditions of the Original
Agreement, such conflict shall be resolved in favor of the terms and conditions
of this Amendment and the Original Agreement shall be construed accordingly.

2



--------------------------------------------------------------------------------



 



               8.     Binding Effect and Counterparts. It is understood and
agreed that this Amendment shall not be binding upon any of the parties hereto
until all of the parties hereto shall have executed and delivered the same. This
Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which shall constitute one agreement, and the
signature of any party to any counterpart shall be deemed to be a signature to,
and may be appended to, any other counterpart. Delivery of an executed
counterpart of this Amendment by facsimile shall be equally as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by facsimile also shall
deliver a manually executed counterpart of this Amendment, but failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability and binding effect of this Amendment.
               9.     Governing Law; Amendments. The construction,
interpretation, and enforcement of this Amendment shall be governed by the laws
of the State of Ohio, without resort to choice of law principles. In the event
any provision of this Amendment is deemed to be unenforceable under applicable
law, the remaining provisions of this Amendment shall not be affected and shall
remain enforceable unless the effect of the unenforceability of the provision at
issue materially alters the agreement evidenced hereby. This Amendment cannot be
changed orally, and can be changed only by an instrument in writing signed by
the party against whom enforcement of such change is sought.
          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
Effective Date.

            PARAGON REAL ESTATE EQUITY AND
INVESTMENT TRUST, a Maryland real estate
investment trust
            /s/ John J. Dee       By:   John J. Dee     Its:   Secretary       
    Trustee                  

3